a
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment / Arguments
Applicant’s amendment removes the invocation of 112(f).  The amendments and arguments were further considered in view of the 103 rejection.  In response, the examiner is not persuaded that the amendments and arguments overcome the prior art of record.  First, some of the amendments to independent claim 1 include moving the subject matter of claim 2 into claim 1, and cancelling claim 2.  For reasons set forth in the past office action, the examiner maintains that the prior art teaches the features of claim 2 (now in claim 1).  Second, the remaining amendments to claim 1 are stylistic, and also add the feature of the first and second graphs “being a scatter diagram”.  This is also what Applicant’s arguments focus on (i.e. that the prior art does not teach a first and second graphs as scatter diagrams).  The examiner respectfully disagrees.  The reference of Devarajan teaches this feature, of having a first and second graphs being scatter diagrams.  See, e.g. Devarajan, paras. 38, 45, 58 and Tables I, III, and VI.   The reference of Devarajan is not particularly limited to what types of graphs, data, and/or configurations that a user can create to display data. Therefore, at least one 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Devarajan (U.S. Patent Application Publication No. 2015/0261737 A1) in view of JP 3480713 B (cited in Applicant’s 11/20/2020 IDS, all references to English language translation provided by Applicant with IDS) (“JP-713”).

	Regarding claim 1: 
 a display apparatus configured to display sand properties of foundry sand, comprising: 
	at least one processor configured to carry out
	a first graph display data preparing process of 
	(i) acquiring, from a storage device which stores therein pieces of measured data obtained by measuring each of sand properties as a time series and dates and times at which the respective pieces of measured data were obtained, 
	pieces of measured first sand property data which were obtained in a first predetermined period and 
	pieces of measured second sand property data which were obtained in the first predetermined period, and 
	(ii) preparing first graph display data for use in displaying a first graph together with a first reference range and a second reference range, 
	the first graph being a scatter diagram showing a relationship between the pieces of measured first sand property data and the pieces of measured second sand property data, 
	the first reference range having been set for a first sand property, 
	the second reference range having been set for a second sand property; and
	a second graph display data preparing process of  
	(a) acquiring, from the storage device, pieces of measured third sand property data which were obtained in a second predetermined period and 
	pieces of measured fourth sand property data which were obtained in the second predetermined period, and 
	(b) preparing second graph display data for use in displaying a second graph together with a third reference range and a fourth reference range, 
	the second graph being a scatter diagram showing a relationship between the pieces of measured third sand property data and the pieces of measured fourth sand property data, 
	the third reference range having been set for a third sand property, 
	the fourth reference range having been set for a fourth sand property; and 
	a display section which includes a display area and which is configured to display the first graph and the second graph in the display area on the basis of the first graph display data and the second graph display data, 
	a combination of the measured first sand property data and the measured second sand property data is a first combination which consists of two kinds of measured data obtained by measuring respective two sand properties selected from moisture content, compactability (CB), air permeability, and compressive strength; and 
	a combination of the measured third sand property data and the measured fourth sand property data is a second combination which consists of two kinds of measured data obtained by measuring respective two sand properties selected from moisture content, CB, air permeability, and compressive strength and which is different from the first combination, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Devarajan teaches a display apparatus with at least one processor configured to carry out instructions or processes (Fig. 2 and claim 25).  
	Regarding that the first and second graphs being scatter diagrams, and are displayed together with a first reference range and a second reference range, and a third reference range and a fourth reference range, respectively, see Devarajan, for example Figs. 5, 9, 10 and 29.  Multiple graphs can be superimposed or displayed together.  To have graphs with the first and second measured data obtained by measuring as a time series with dates and times, this can be a time series plot, or a scatter plot (see para. 39-48, Table 1 and paras. 60-82).  That is, for the graphs to be a scatter plot or diagram, see Devarajan, paras. 38, 45, 58 and Tables I, III, and VI. 
	For the displayed reference ranges, this can also be a band plot as shown in Figs. 5, 9, 10 and 29, superimposed or displayed together.  Devarajan is not limited with respect to the stored datasets, choice of graphs, graph element types, and display choices. Therefore, the above claimed functions of the first and second graph display data preparing sections are taught by Devarajan. Devarajan also teaches a display section that includes a display area and which is configured to display the first graph and the second graph in the display area on the basis of the first graph display data and the second graph display data (see e.g. Fig. 2: 216 and paras. 15-20, 37-51 and e.g. for example: Figs. 5, 8, 9, 10 and 29). 

	Finally, re: a combination of the measured first sand property data and the measured second sand property data being as claimed; and a combination of the measured third sand property data and the measured fourth sand property data is a second combination as claimed, see JP-713, paras. 8-16, and 32-38.
	Modifying Devarajan, such that the data warehouse of Devarajan includes data taught by JP-713 with reference ranges, and to include the teachings of Devarajan to graph and display such data as mapped above, to show relationships, per both references, is all of taught, suggested, and obvious and predictable over the prior art.  
	In addition, modifying the applied references, such that the data, per JP-713, to be graphed/displayed is a combination of 2 kinds of data and another 2 kinds of data, of the 4 claimed above and taught by JP-713, to be graphed as per Devarajan, and mapped/discussed above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 3: 
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the display apparatus according to claim 1, wherein: the measured first sand property data is measured data obtained by measuring moisture content; 
	the measured second sand property data is measured data obtained by measuring compactability (CB); 
	the measured third sand property data is measured data obtained by measuring air permeability; and 
	the measured fourth sand property data is measured data obtained by measuring compressive strength, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The above mappings to claims 1 and 2 equally apply here.  Modifying the applied references, such that the first, second, third and fourth sand property data are as 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the display apparatus according to claim 1, further comprising: a first storage section configured to pre-store the first reference range and the second reference range therein; and 
	a second storage section configured to pre-store the third reference range and the fourth reference range therein, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	That is, to modify the data warehouse of Devarajan (see mapping to claim 1 and Fig. 2), to include the first, second, third and fourth reference ranges. Such a modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. 
.


Claims 4, 5, 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Devarajan in view of JP-713 and further in view of Chowdhary (WO 2014/132269 A2). 

	Regarding claim 4:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the display apparatus according to claim 1, wherein the at least one processor is configured to carry out: a first acceptable rate display data preparing process of preparing first acceptable rate display data for use in displaying a first acceptable rate for each of a plurality of the first predetermined periods, 
	the first acceptable rate being a probability that a value of the measured first sand property data is within the first reference range and a value of the measured second sand property data is within the second reference range; and 
	a second acceptable rate display data preparing process of preparing second acceptable rate display data for use in displaying a second acceptable rate for each of a plurality of the second predetermined periods, 
	the second acceptable rate being a probability that a value of the measured third sand property data is within the third reference range and a value of the measured fourth sand property data is within the fourth reference range, and
	the display section is configured to further display the first acceptable rate display data and the second acceptable rate display data in the display area in which the first graph and the second graph are displayed, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: the first and second acceptable rate data preparing section (i.e. at least one aspect of Devarajan, Fig. 2), recall that JP-713 teaches acceptable ranges, as mapped above in claim 1.   
	Regarding the first and second acceptable rates, consider Chowdhary.  The instant reference is motivated and has objectives to predicting and prescribing optimization of sand based on multiple measured parameters (see p. 10-11 and Definition of Terms). Chowdhary teaches obtaining and storing data that includes all 4 of Applicant’s claimed first, second, third and fourth measured sand properties (moisture, CB, compressive strength and air permeability (permeability index, see Definition of terms), see p. 10-12). 
	Measured parameters are correlated with rejection types, to provide correlation between parameter values, the parameters, the rejections and rejection type (see p. 11-12). Chowdhary also teaches a pattern forming engine, and a predictive-prescriptive module cooperating with the pattern forming engine and processing module, to map the input values into the complex equations and generate at least a predictive/ prescriptive solution including a degree of probability. See also Figs. 2, 3a, 3b and 4 with related descriptions.  
	A user of Chowdhary as the ability to input a current set of values (i.e. measured sand property data such as moisture, compactibility and the like), and correlate the current set of input values with stored parameter values, rejection value and rejection 
	Modifying Devarajan, in view of Chowdhary to have included the above features, and to have included its display section to display the first and acceptable rate display data where the first and second graphs are displayed, is all of taught, suggested and obvious and predictable to one of ordinary skill in the art. One would also be motivated in view of the teachings of the prior art (see Chowdhary, Background). 
	The prior art included each element recited in claim 4, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the display apparatus according to claim 1, further wherein the at least one processor is configured to further carry out: a first unacceptable rate display data preparing process of preparing first unacceptable rate display data for use in displaying a first unacceptable rate for each of a plurality of the first predetermined periods, 
	the first unacceptable rate being a probability that a value of the measured first sand property data is outside the first reference range or a value of the measured second sand property data is outside the second reference range; and 
	a second unacceptable rate display data preparing process of preparing second unacceptable rate display data for use in displaying a second unacceptable rate for each of a plurality of the second predetermined periods, 
	the second unacceptable rate being a probability that a value of the measured third sand property data is outside the third reference range or a value of the measured fourth sand property data is outside the fourth reference range; and 
	wherein the display section is configured to further display the first unacceptable rate display data and the second unacceptable rate display data in the display area in which the first graph and the second graph are displayed, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The above mapping to claim 4 equally applies here.  To modify the prior art, in view of Chowdhary, such to include unacceptable rates (a probability that a value of measured sand property data is outside reference ranges), reference ranges taught by JP-713, the sand property taught by both JP-713 and Chowdhary, and the unacceptable 
	The prior art included each element recited in claim 5, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 7:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the display apparatus according to claim 1, wherein the at least one processor is configured to further carry out a remedial measure assistance information preparing process of preparing remedial measure assistance information which assists a user in taking a remedial measure with respect to foundry sand; and
	the remedial measure assistance information is prepared in accordance with: 
	whether or not the measured first sand property data is within the first reference range, and, 
	whether or not the measured second sand property data is within the second reference range; and 
	whether or not the measured third sand property data is within the third reference range, and, 
	whether or not the measured fourth sand property data is within the fourth reference range, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Chowdhary teaches a “parameter-suggestion section” that can display numeric suggestion values, which can enable a foundry user to anchor or freeze parameters with respect to the specified values in an effort to obtain the lowers possible rejection percentage with the highest possible confidence percentage. See e.g. pages. 31-35, and pages 36-42, which map certain types of rejections and their impact/relationship on parameters or measured values, and pages 46 and 56 for examples. 
	Modifying the applied references, in view of Chowdhary, such that the system of Devarajan, Fig. 2, includes a remedial measure assistance information preparing section, configured to prepare remedial measure assistance information which assists a user in taking a remedial measure with respect to foundry sand (i.e. such like the parameter suggestion section of Chowdhary, including its teachings of defects and their impact/relationship to parameters or measured values), in accordance with whether or not the first-fourth sand property data is within reference ranges, also taught by the prior 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.

	Regarding claim 8:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the display apparatus according to claim 7, wherein: the at least one processor is configured to prepare, in the remedial measure assistance information preparing section is configured to prepare the remedial measure assistance information as display data to be displayed in the display area; and 
	the display section is configured to display the remedial measure assistance information in the display area in which the first graph and the second graph are displayed, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  

	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 9:
	Chowdhary further teaches: the display apparatus according to claim 7, further comprising a storage section configured to pre-store the remedial measure assistance information therein (see p. 12, first repository. Alternatively, configuring the repository to store information such as that in p. 36-42 of Chowdhary, would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention). 
	The motivation would be to provide the system with as much information as possible to manage and oversee sand production and provide useful direction (Chowdhary, p. 10).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613